Final order entered on November 3, 1960, fixing real property assessments, unanimously modified, on the law and on the facts, with $20 costs and disbursements to appellant, so as to fix the values for the premises designated as 165/169/171 Broadway, Manhattan, as follows: For the tax years 1958-59, 1959-60 and 1960-61 — Land $5,000,000, Building $4,000,000, Total $9,000,000. As so modified the order is affirmed. The values fixed by Special Term for the tax years in question are not justified on this record. Settle order on notice. Concur — Rabin, J. P., Valente, McNally, Eager and Steuer, JJ.